DETAILED ACTION
This action is in response to new application filed 3/5/2020 titled “Management System, Server System, Remote Device Management System, and Confidential Information Deletion Method”. Claims 1-12 were received for consideration and are under consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been received.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/5/2020 and 9/4/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7 and 9-12 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ueno (US 2010/0299737).
With respect to claim 1 Ueno teaches a management system (see Ueno figure 14 i.e. IC Card Authenticating Server) communicably connected to a device (see Ueno figure 14 i.e. Multifunction apparatus) to be managed, the management system comprising: 
a memory that stores a plurality of instructions (see Ueno figure 2 element 203 RAM and 202 ROM and paragraph 0043 i.e. A RAM 203 functions as a main memory, a work area, or the like of the CPU 201. The CPU 201 reads out a program and the like necessary to execute processes from the ROM 202 or the external memory 211, loads them into the RAM 203, and executes the loaded program, thereby realizing various kinds of operations); and 
a processor that executes the plurality of instructions (see Ueno figure 2 element 201CPU and paragraph 0043 i.e. A RAM 203 functions as a main memory, a work area, or the like of the CPU 201. The CPU 201 reads out a program and the like necessary to execute processes from the ROM 202 or the external memory 211, loads them into the RAM 203, and executes the loaded program, thereby realizing various kinds of operations), configured to: 
store, in a memory, device event data indicating content of an event executed by the device and confidential data information for identifying confidential information 
receive a confidential information deletion request from the device or a communication terminal (see Ueno figure 14 step S1409 and paragraph 0257-0258 i.e. The IC card authenticating server 200 receives the card information deleting request in step S1409); and 
delete the confidential information identified by the confidential data information among the device event data in response to the confidential information deletion request (see Ueno figure 14 step S1410 and paragraph i.e. Subsequently, in step S1410, the IC card authenticating server 200 deletes the card information as a deletion target in the card information corresponding to the user names included in the card information deleting request).

With respect to claim 2 Ueno teaches the management system of claim 1, wherein the processor is further configured to transmit deletion history information indicating that the confidential information has been deleted to the device or the 

With respect to claim 3 Ueno teaches the management system of claim 1, wherein the confidential data information includes user identification information for identifying a user of the device; the processor is configured to: 
receive the deletion request requested by the user from the device or the communication terminal (see Ueno paragraph 0231 i.e. When the card information deletion is selected in step S903 mentioned above, the multifunction apparatus 100 transmits an obtaining request of the card information held by the user to the IC card authenticating server 200 in step S1401. At this time, the user information (user name, user authentication destination) obtained in step S601 is transmitted and paragraph 0258 i.e. Subsequently, in step S1410, the IC card authenticating server 200 deletes the card information as a deletion target in the card information corresponding to the user names included in the card information deleting request); and 
delete the confidential information identified by the user identification information indicating the user among the device event data, in response to the deletion request (see Ueno paragraph 0261 i.e. Subsequently, in step S1413, the multifunction apparatus 100 discriminates the card information deletion result. If the deletion is successful, a card information deletion success display screen (not shown) is displayed (step S1414)).

With respect to claim 4 Ueno teaches the management system of claim 3, wherein the user identification information is information for identifying a system administrator of the device (see Ueno paragraph 0231 i.e. When the card information deletion is selected in step S903 mentioned above, the multifunction apparatus 100 transmits an obtaining request of the card information held by the user to the IC card authenticating server 200 in step S1401. At this time, the user information (user name, user authentication destination) obtained in step S601 is transmitted and paragraph 0258 i.e. Subsequently, in step S1410, the IC card authenticating server 200 deletes the card information as a deletion target in the card information corresponding to the user names included in the card information deleting request); and the processor is configured to: 
receive the deletion request requested by the administrator from the device or the communication terminal (see Ueno paragraph 0231 i.e. When the card information deletion is selected in step S903 mentioned above, the multifunction apparatus 100 transmits an obtaining request of the card information held by the user to the IC card authenticating server 200 in step S1401. At this time, the user information (user name, user authentication destination) obtained in step S601 is transmitted and paragraph 0258 i.e. Subsequently, in step S1410, the IC card authenticating server 200 deletes the card information as a deletion target in the card information corresponding to the user names included in the card information deleting request and Ueno figure 14 step S1409 and paragraph 0257-0258 i.e. The IC card authenticating server 200 receives the card information deleting request in step S1409)); and 


With respect to claim 5 Ueno teaches the management system of claim 3, wherein 
the user identification information is information for identifying an individual who has executed the event (see Ueno paragraph 0231 i.e. When the card information deletion is selected in step S903 mentioned above, the multifunction apparatus 100 transmits an obtaining request of the card information held by the user to the IC card authenticating server 200 in step S1401. At this time, the user information (user name, user authentication destination) obtained in step S601 is transmitted and paragraph 0258 i.e. Subsequently, in step S1410, the IC card authenticating server 200 deletes the card information as a deletion target in the card information corresponding to the user names included in the card information deleting request); the confidential data information is personal data information that identifies personal information (see Ueno paragraph 0256 i.e. i.e. When the card information deletion is executed by the user operation (when the OK button 1605 is pressed in FIG. 16), in step S1408, the multifunction apparatus 100 transmits the card information (card number, validity information, card name) designated as a deletion target in step S1407 and the user 
the processor is configured to: 
receive the deletion request requested by the individual from the device or the communication terminal (see Ueno figure 14 step S1409 and paragraph 0257-0258 i.e. The IC card authenticating server 200 receives the card information deleting request in step S1409); and delete the personal information identified by the user identification information indicating the individual (see Ueno figure 14 step S1410 and paragraph i.e. Subsequently, in step S1410, the IC card authenticating server 200 deletes the card information as a deletion target in the card information corresponding to the user names included in the card information deleting request).

With respect to claim 7 Ueno teaches the management system of claim 6, wherein the processor is further configured to: update the confidential data definition information; and transmit the updated confidential data definition information to the device (see Ueno figure 11  step S111 and paragraph 0218 i.e If it is determined that the card information is the card information of the same card number and the validity information differs, it is decided that the card information is updated. The updating process of the card information (updating of the validity information, updating of the card name) is executed in step S1111. The existing card information (of the same card number) is updated by the card information received in step S1104).


a memory that stores a plurality of instructions (see Ueno figure 2 element 203 RAM and 202 ROM and paragraph 0043 i.e. A RAM 203 functions as a main memory, a work area, or the like of the CPU 201. The CPU 201 reads out a program and the like necessary to execute processes from the ROM 202 or the external memory 211, loads them into the RAM 203, and executes the loaded program, thereby realizing various kinds of operations); and 
a processor that executes the plurality of instructions (see Ueno figure 2 element 201 CPU and paragraph 0043 i.e. A RAM 203 functions as a main memory, a work area, or the like of the CPU 201. The CPU 201 reads out a program and the like necessary to execute processes from the ROM 202 or the external memory 211, loads them into the RAM 203, and executes the loaded program, thereby realizing various kinds of operations), configured to: 
store the device event data in a memory in association with apparatus identification information for identifying the data processing apparatus in which the device event data is stored (see Ueno paragraph 0231 i.e. When the card information deletion is selected in step S903 mentioned above, the multifunction apparatus 100 transmits an obtaining request of the card information held by the user to the IC card authenticating server 200 in step S1401. At this time, the user information (user name, user authentication destination) obtained in step S601 is transmitted and paragraph 0258 i.e. Subsequently, in step S1410, the IC card authenticating server 200 deletes the 
receive a deletion request; transmit the deletion request to the data processing apparatus identified by the apparatus identification information associated with the device event data (see Ueno figure 14 step S1409 and paragraph 0257-0258 i.e. The IC card authenticating server 200 receives the card information deleting request in step S1409); and 
delete the confidential information identified by the confidential data information from the device event data in response to the deletion request (see Ueno figure 14 step S1410 and paragraph i.e. Subsequently, in step S1410, the IC card authenticating server 200 deletes the card information as a deletion target in the card information corresponding to the user names included in the card information deleting request).

With respect to claim 10 Ueno teaches a remote device management system comprising: the management system of claim 1; and communicably connected to a device to be managed (see Ueno figure 14 i.e. IC Card Authenticating Server); and the device or a communication terminal (see Ueno figure 14 i.e. Multifunction apparatus).

With respect to claim 11 Ueno teaches the remote device management system of claim 10, wherein the device or the communication terminal comprises: 
a memory that stores a plurality of instructions (see Ueno figure 2 element 203 RAM and 202 ROM and paragraph 0043 i.e. A RAM 203 functions as a main memory, a work area, or the like of the CPU 201. The CPU 201 reads out a program and the like 
a processor that executes the plurality of instructions (see Ueno figure 2 element 201 CPU and paragraph 0043 i.e. A RAM 203 functions as a main memory, a work area, or the like of the CPU 201. The CPU 201 reads out a program and the like necessary to execute processes from the ROM 202 or the external memory 211, loads them into the RAM 203, and executes the loaded program, thereby realizing various kinds of operations), configured to; 
receive deletion history information indicating that the confidential information targeted for the deletion request has been deleted, from the management system (see Ueno paragraph 0258-0260 i.e. In step S1411, the IC card authenticating server 200 transmits a card information deletion result (deletion success, deletion failure) to the multifunction apparatus 100. In step S1412, the multifunction apparatus 100 receives the card information deletion result); and 
display a deletion history notification screen indicating the received deletion history information on a display (see Ueno paragraph 0261 i.e. Subsequently, in step S1413, the multifunction apparatus 100 discriminates the card information deletion result. If the deletion is successful, a card information deletion success display screen (not shown) is displayed (step S1414)).


store, in a memory, device event data indicating content of an event executed by the device and confidential data information for identifying confidential information included in the device event data in association with each other (see Ueno paragraph 0231 i.e. When the card information deletion is selected in step S903 mentioned above, the multifunction apparatus 100 transmits an obtaining request of the card information held by the user to the IC card authenticating server 200 in step S1401. At this time, the user information (user name, user authentication destination) obtained in step S601 is transmitted and paragraph 0258 i.e. Subsequently, in step S1410, the IC card authenticating server 200 deletes the card information as a deletion target in the card information corresponding to the user names included in the card information deleting request); 
receive a confidential information deletion request from the device or a communication terminal (see Ueno figure 14 step S1409 and paragraph 0257-0258 i.e. The IC card authenticating server 200 receives the card information deleting request in step S1409); and 
delete the confidential information identified by the confidential data information among the device event data in response to the confidential information deletion request (see Ueno figure 14 step S1410 and paragraph i.e. Subsequently, in step S1410, the IC card authenticating server 200 deletes the card information as a deletion .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ueno (US 2010/0299737) in view of Kato (US 2008/0243940).
With respect to claim 6 Ueno teaches the management system of claim 1, but does not disclose wherein the processor is further configured to: 
store, in a memory, confidential data definition information indicating a specific item including the confidential information among data items included in the device event data; and add the confidential data information for identifying the confidential information to the data of the specific item included in the confidential data definition information, among the device event data. 
Kato teaches wherein the processor is further configured to: store, in a memory, confidential data definition information indicating a specific item including the confidential information among data items included in the device event data (see Kato paragraph 0036 i.e. The storing unit 320 is configured to store therein data transmitted by a data sending unit 341, namely, a data file of image data created by scanning an 
add the confidential data information for identifying the confidential information to the data of the specific item included in the confidential data definition information, among the device event data (see Kato paragraph 0036 i.e. The storing unit 320 is configured to store therein data transmitted by a data sending unit 341, namely, a data file of image data created by scanning an image with the scanner 36, and data specifying information as information specifying the data file. The storing unit 320 is provided with a setting recording area 321, operation recording area 322, and file storing area 323. The aforementioned data file is stored in the file storing area 323).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ueno in view of Kato to have stored both the confidential data definition information such the file name, file created date and time in one area of memory as well as the corresponding data file in a different area of the memory as a way to store the confidential data definition information (see Kato paragraph 0036-0037). Therefore one would have been motivated to have stored both the confidential data definition information as well as the file in different locations.

With respect to claim 8 Ueno teaches the management system of claim 6, but does not teach wherein the processor is further configured to store the confidential data definition information in which the specific item differs by area, in the memory.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ueno in view of Kato to have deleted both the confidential data definition information from one area of memory as well as the corresponding data file from a different area of the memory as a way to completely delete file (see Kato paragraph 0045). Therefore one would have been motivated to have deleted both the confidential data definition information as well as the file.

Prior Art
	Kirihata et al (US 2010/0153716) titled “SYSTEM AND METHOD OF MANAGING FILES AND MOBILE TERMINAL DEVICE” teaches If the mobile phone 102 is lost with the confidential data 115 being saved, a system administrator can access the lost mobile phone 102 through the telephone network 106 by using a remote 
Ohama et al (US 2009/0077096) titled “SYSTEM AND METHOD OF MANAGING FILE AND MOBILE TERMINAL DEVICE” teaches a method to remove confidential data in the mobile phone 100, for example, first, a system administrator operates his/her own PC to access a management page of the mobile phone management server (not shown). Then, content of the management page is displayed on a screen of the administrator's terminal. Next, the system administrator pushes a remote removal button on a registered mobile phone list to direct removal of confidential data stored in the mobile phone 100 in concern

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN E ALMEIDA whose telephone number is (571)270-1018.  The examiner can normally be reached on Monday-Thursday from 7:30 A.M. to 5:00 P.M.  The examiner can also be reached on alternate Fridays from 7:30 A.M. to 4:00 P.M. 
Saleh Najjar, can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DEVIN E ALMEIDA/Examiner, Art Unit 2492                                                                                                                                                                                                        

/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492